                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 JOSEPH D. ROBINSON, et al.,                   )
                                               )
               Plaintiffs,                     )
                                               )
 v.                                            )      No.:   3:19-CV-17-TAV-HBG
                                               )
 ALCOA CITY SCHOOLS BOARD                      )
 OF EDUCATION,                                 )
                                               )
               Defendant.                      )


                                          ORDER

        This civil matter is before the Court on periodic review. Upon a careful review of

 defendant’s pending summary judgment motion and the record in this case, the Court is of

 the opinion that mediation will facilitate a possible resolution in this action. Accordingly,

 pursuant to Local Rule 16.4, the Court hereby ORDERS the parties to mediate this action

 in good faith within ninety (90) days of the entry of this Order. See E.D. Tenn. L.R.

 16.4(a) (“With or without the agreement of the parties in any civil action, except those

 exempted pursuant to Local Rule 16.3, the Court may refer all or part of the underlying

 dispute to mediation pursuant to this Local Rule.”). Within seven (7) days following the

 conclusion of the mediation, the mediator shall FILE a report with the Court stating the

 outcome of the mediation, as contemplated by Local Rule 16.4(m).

        In light of the order of mediation, the trial and final pretrial conference scheduled

 for June 9, 2020, and June 2, 2020, respectively, are hereby CANCELLED, and this action

 is STAYED. If the parties are unable to resolve this action pursuant to mediation, the




Case 3:19-cv-00017-TAV-HBG Document 88 Filed 04/30/20 Page 1 of 2 PageID #: 872
 Court will lift the stay and reset the trial and final pretrial conference after the mediator

 files his report stating the outcome of the mediation.

        IT IS SO ORDERED.



                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2



Case 3:19-cv-00017-TAV-HBG Document 88 Filed 04/30/20 Page 2 of 2 PageID #: 873
